Exhibit 99.3 Form 51-102F3 Material Change Report Item 1.Name and Address of Company SilverCrest Mines Inc. (the “Company”) Suite501, 570 Granville Street Vancouver, British Columbia CanadaV6C3P1 Item 2.Date of Material Change February24, 2014. Item 3.News Release News Release dated February25, 2014 was disseminated through Marketwired. Item 4.Summary of Material Change On February24,2014, the Company received notice of exercise by Sandstorm Gold Ltd. (“Sandstorm”) of an underground mine option at the Santa Elena Mine. Item 5.1Full Description of Material Change On May 14, 2009, the Company had entered into a definitive Purchase Agreement with Sandstorm under which the Company’s wholly-owned Mexican subsidiary, Nusantara de Mexico S.A. de C.V., agreed to sell 20% of future gold production from the Santa Elena Project to Sandstorm in exchange for an upfront deposit of US$12million. The agreement also provides for ongoing per-ounce payments by Sandstorm equal to the lesser of US$350 and the prevailing spot gold market price upon delivery of gold. The per ounce price of US$350 is subject to an increase of 1% per annum commencing on the third anniversary of the date the Santa Elena Project began commercial production. On February24,2014, the Company received notice of exercise by Sandstorm of an underground mine option at the Santa Elena Mine. This option allowed Sandstorm to purchase 20% of the gold produced from underground operations at Santa Elena.In consideration of exercise of the option, Sandstorm will make a US$10 million payment to the Company by not later than March 17, representing approximately 20% of the capital expenditures incurred relating to the gold stream produced from the underground mine.Sandstorm will continue to make ongoing per ounce payments of US$350 until 50,000 ounces of gold have been delivered to Sandstorm, inclusive of ounces already received from open-pit production (currently estimated at 20,000 ounces Au), at which time the per ounce payments will increase to US$450, subject to an increase of 1% per annum commencing on the third anniversary from the date of commercial production occurring at the underground mine. Item 5.2Disclosure for Restructuring Transactions Not applicable. Item 6.Reliance on subsection 7.1(2) of National Instrument 51-102 Not applicable. Item 7. Omitted Information Not applicable. Item 8. Executive Officer J. Scott Drever, Chief Executive Officer Telephone:(604) 694-1730 Item 9.Date of Report February25, 2014
